DISMISS and Opinion Filed May 17, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-01109-CV

                RAHCHIDATOU ABIBOU, Appellant
                            V.
    AH TRAILS PROPERTY INVESTOR, LLC D/B/A THE TRAILS OF
                    WHITE ROCK, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-04261-E

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      Appellant’s brief in this case is overdue. After appellant failed to respond to

our request about the reporter’s record, we ordered the appeal submitted without a

reporter’s record and appellant’s brief to be filed by April 15, 2021. By postcard

dated April 20, 2021, we notified appellant the time for filing his brief had expired.

We directed appellant to file a brief and an extension motion within ten days. We

cautioned appellant that failure to file his brief by that time might result in the

dismissal of this appeal without further notice. To date, appellant has not filed a
brief, filed an extension motion, nor otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).



                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE


201109F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

RAHCHIDATOU ABIBOU,                          On Appeal from the County Court at
Appellant                                    Law No. 5, Dallas County, Texas
                                             Trial Court Cause No. CC-20-04261-
No. 05-20-01109-CV          V.               E.
                                             Opinion delivered by Chief Justice
AH TRAILS PROPERTY                           Burns. Justices Molberg and
INVESTOR, LLC D/B/A THE                      Goldstein participating.
TRAILS OF WHITE ROCK,
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered May 17, 2021




                                       –3–